Citation Nr: 0028641	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for heart disease.  


FINDING OF FACT

The evidence is in relative equipoise at to whether the 
veteran's current heart disease had its inception during his 
active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his heart disease was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that at his 
September 1963 military enlistment medical examination, no 
pertinent complaint or abnormality was recorded.  His heart 
was normal on clinical evaluation.  In-service medical 
records are likewise negative for complaints or abnormalities 
pertaining to the heart.  At his July 1966 military 
separation medical examination, an irregular heart rhythm was 
detected.  He was referred for a cardiology work-up with a 
provisional diagnosis of probable premature ventricular 
contractions.  On examination, he denied a history of 
rheumatic fever, palpations, or other cardiac symptoms.  His 
blood pressure was 150/80, his chest was clear, there were no 
murmurs or enlargement of the heart, and his pulse rate was 
80 with ectopic beats.  Chest X-ray was normal.  An 
electrocardiogram (EKG) showed atrial premature contractions, 
nonspecific ST-T wave changes in lead III, and elevated 
voltage which was felt to be possibly a function of age and 
body configuration.  Based on these findings, the examiner 
determined that the veteran was physically qualified for 
separation.

In July 1994, the veteran was hospitalized with complaints of 
left arm pain with mild chest pain.  On admission, he 
reported having some generalized fatigue with activity over 
the last five years which had worsened progressively.  It was 
noted that he had no history of myocardial infarction, 
hypertension, or other disease process, but that his history 
was significant for smoking approximately four packs of 
cigarettes daily for the past 30 years.  Cardiac 
cauterization was performed and revealed atherosclerotic 
heart disease with 98 percent obstruction of the right 
coronary artery and atherosclerotic peripheral vascular 
disease with a 35 to 40 percent obstruction of the right 
iliac artery.  

In October 1995, the veteran was again hospitalized after 
experiencing increased episodes of fatigue and chest pain.  
On admission, it was noted that he had a right coronary 
artery angioplasty in 1994, a history of hypertension, and 
continued to smoke four to six cigarettes daily.  Cardiac 
catherization revealed 95 percent right coronary artery 
stenosis, 90 percent posterior descending and 70 percent left 
anterior descending.  An angioplasty of the right coronary 
artery was attempted, but restenosis occurred and coronary 
bypass surgery was required. 

In October 1995, the veteran filed a claim of service 
connection for heart disease, arguing that his current heart 
disease had had its inception in service as he had been 
diagnosed with an irregular heartbeat and "possible heart 
disease" therein.  

By April 1996 rating decision, the RO denied service 
connection for heart disease, finding that the record 
contained no competent medical evidence of a nexus between 
the veteran's heart disease and his active service.  In his 
March 1997 substantive appeal, he stated that after his heart 
abnormalities were identified at service separation in 1966, 
and he became concerned and sought treatment from a private 
physician, whom he saw through 1968.  He stated that this 
private physician had advised him that his heart problem 
could have been hereditary; however, the veteran argued that 
since his condition was first identified in service, he felt 
that service connection for heart disease should be granted.  

The veteran submitted additional private medical records 
showing that he was hospitalized on several occasions between 
October 1995 and February 1997 for treatment of coronary 
artery disease.  He also submitted a June 1997 Social 
Security Administration (SSA) decision that he was disabled 
for SSA purposes due to coronary artery disease, generalized 
anxiety disorder, and depression. 

In November 1997, the veteran submitted a letter from his 
private physician of several years.  In the letter, the 
physician noted that the veteran had arteriosclerotic heart 
disease to the point of unstable angina and a myocardial 
infarct.  He indicated that treatment of his condition 
included angioplasty and coronary artery bypass surgery.  He 
stated that "[w]ith this knowledge, and review of [the 
veteran's] medical history of cardiac symptoms dating back to 
the time of his tour of duty in the U.S. Army, it is my 
opinion that there is a strong possibility his heart 
condition originated during said tour of duty."

On VA medical examination in December 1997, the veteran 
reported daily chest pain and bilateral leg pain.  The 
diagnosis was generalized arteriosclerosis, severe, with 
history of multiple surgical procedures including angioplasty 
procedures, placement of stents, and coronary artery bypass 
graft procedure.  Also diagnosed was peripheral 
arteriosclerosis involving carotid arteries, abdominal aorta, 
iliac arteries and inferior mesenteric artery, postoperative 
status stent placement in the left iliac artery.  On review 
of the veteran's medical records, including the service 
medical records, the examiner noted the findings at the time 
of the service separation medical examination of premature 
atrial contractions and nonspecific ST changes were 
insufficient to make a diagnosis of cardiac disease.  Also, 
he noted that the veteran did not have any further cardiac 
problems until July 1994, about 28 years post service, at 
which time he had a new onset of chest pain and was diagnosed 
with coronary artery disease.  He concluded that he saw no 
relationship between the findings in service and the 
subsequent development of coronary artery disease.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of 90 days 
or more during a period of war and certain chronic diseases 
(including cardiovascular disease and valvular heart disease) 
become manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. Analysis

Initially, the Board finds that the veteran's claim of 
service connection for heart disease is well-grounded within 
the meaning of 38 U.S.C.A. 5107.  Since he has submitted a 
well-grounded claim, VA has a duty to assist in the 
development of facts pertinent to the claim.  Id.  Consistent 
with such duty, the RO requested pertinent treatment records 
identified by the veteran and scheduled him for a VA medical 
examination in December 1997.  The report of the examination 
is thorough and indicates that the claims folder was reviewed 
by the examiner.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Based on the foregoing, and in light of the fact 
that neither the veteran nor his representative has 
identified any additional pertinent records which the RO has 
not attempted to obtain, the Board finds that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Turning to the merits of his claim, the Board notes that the 
veteran contends that his current heart disease had its 
inception in service, as evidenced by cardiac abnormalities 
first identified at service separation.  As set forth above, 
his service medical records confirm findings of premature 
atrial contractions and nonspecific ST-T wave changes at 
service separation.  However, these findings were felt to be 
insufficient to render a diagnosis of cardiac disease at that 
time.  The first diagnosis of cardiac disease of record is in 
July 1994, approximately 28 years after the veteran's 
separation from service.  Based on the evidence set forth 
above, it cannot be concluded that the in-service findings 
were chronic in nature.  However, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a medical 
nexus between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

Clearly, in this case, conflicting opinion has been provided 
regarding the etiology of the veteran's heart disease.  As 
noted above, there is a medical opinion from the veteran's 
private physician which supports the veteran's claim and an 
opinion from a VA physician which does not.  Thus, the Board 
must weigh the probative value of this medical evidence.  The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to the opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

In this case, both medical opinions of record were rendered 
by physicians who based their opinions on their medical 
expertise and experience, a physical examination of the 
veteran, and a review of his medical history.  Here, it is 
noted that the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
medical evidence has been rejected in the context of veterans 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499 
(1993); Guerrieri, 4 Vet. App. at 473.  Thus, the medical 
opinions are entitled to equal weight.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for a veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the medical opinion set forth above, such a conclusion cannot 
be made in this case.  The evidence is deemed to be in 
relative equipoise as to whether the veteran's current heart 
disease had its inception during active military service.  
Thus, the veteran prevails in this case.


ORDER

Service connection for heart disease is granted.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 

